Citation Nr: 1137127	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  99-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, with congenital blocked vertebra at C2-3 (cervical spine disability), also claimed as cervical disc disease and severe limitation of motion of the cervical spine, including as secondary to service-connected disability.

2.  Entitlement to service connection for headaches, including as secondary to service-connected disability.

3.  Entitlement to service connection for hypertensive vascular disease, including as secondary to service-connected disability.

4.  Entitlement to service connection for dorsal (thoracic) spine disorder, including as secondary to service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to service connection for left-sided paralysis.

7.  Entitlement to a disability rating in excess of 60 percent for service-connected lumbar herniated disc with compression of S1 nerve root, left lower extremity (formerly evaluated as low back strain), to include entitlement to a separate compensable disability rating for sciatic neuritis of the left lower extremity, entitlement to service connection for sciatic neuritis of the right lower extremity (including application of the bilateral factor), entitlement to an extraschedular rating, and entitlement to an effective date earlier than August 24, 1999, for the award of service connection for sciatic neuritis of the left lower extremity (hereinafter "lumbar spine disability").


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 1981 and April 1998 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a February 6, 2001, decision, the Board concluded that new and material evidence had not been submitted to reopen the claim for service connection for the cervical spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2001, the Court vacated the Board's February 2001 decision, and remanded it to the Board for further development and adjudication.

After the Veteran submitted additional evidence, in May 2002, the Board reopened the claim for service connection for the cervical spine, but deferred a decision on the merits of the claim for additional evidentiary development pursuant to authority under 38 C.F.R. § 19.9(a)(2).  Thereafter, the Court issued a decision in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), invalidating the Board's authority to develop claims on its own.  Consequently, this claim was remanded in September 2003 for completion of the needed additional development.  In March 2006 and June 2009, the Board again remanded this claim for additional development.  Given the favorable decision below, the Board finds that substantial compliance with the previous remand directives has been accomplished

In addition, the Board notes that in the September 2003 and March 2006 remands, there were multiple claims that the Board found were pending but had not been adjudicated and, thus, were referred to the RO for appropriate action.  The record before the Board at this time does not demonstrate that any action has been taken on many of these claims and, therefore, the Board again refers those claims to the RO for appropriate action.  In addition, additional claims have been raised by the Veteran since the March 2006 remand that are also referred to the RO for appropriate action.  The following claims are REFERRED to the RO:

* Service connection for obesity set forth in an August 1999 statement.
* Service connection for a pain disorder set forth in statements received in December 1999 and February 2001.
* Service connection for reverse spondylolisthesis, with special monthly compensation due to loss of use of arm, set forth in a March 2001 statement.
* Service connection for hypertensive heart disease (claimed as ischemia, angina, left ventricular hypertrophy, etc.) as set forth in statements received in September 1998, October 1999, April 2001, May 2001, July 2002 (note this claim is separate from the claim for hypertension currently on appeal as that claim is for hypertensive vascular disease).  
* Service connection for lumbar stenosis set forth in a March 2001 statement.
* Service connection for right leg and knee, Osgood-Schlatter's disease, including as secondary to service-connected lumbar spine disability, set forth in an April 2001 statement.
* Service connection for restrictive lung disease, including as secondary to service-connected lumbar spine disability, as set forth in an April 2001 statement.
* Service connection for external popliteal nerve paralysis, including as secondary to service-connected lumbar spine disability, set forth in a June 2001 statement.
* Service connection for ninth cranial nerve impairment as set forth in an October 2002 statement.
* Service connection for cerebrovascular disease as set forth in an October 2002 statement.
* Service connection for genitourinary disorders (claimed as nocturia, urinary frequency, elevated prostate specific antigen, neurogenic bladder, enlarged prostate, prostatitis, severe urge incontinence/leakage, and impotence with special monthly compensation for loss of use of reproductive organ) as set forth in statements received in October 2004 and January 2005.
* Service connection for decreased sensation around the anus as set forth in a January 2005 statement.
* Service connection for dysesthesias of the bilateral upper extremities secondary to C2-3 fusion and disease process as set forth in a March 2007 statement.
* Claim to reopen for service connection for a psychiatric disorder (originally claimed as a nervous disorder and subsequently claimed as posttraumatic stress disorder (PTSD), anxiety and depression secondary to service-connected lumbar herniated disc with compression of S1 nerve root, left lower extremity) in statement received in June 2008.
* Entitlement to a compensable disability rating for pseudofolliculitis barbae as set forth in statements received in September 1998 and April 2002.
* Claim for special monthly compensation (based upon 100 percent disability plus 60 percent and being housebound) as set forth in statements received in March 2001, March 2003, April 2003 and May 2003.
* Claim of clear and unmistakable error (CUE) in a February 1981 rating decision that denied service connection for allergic rhinitis (note previously referred back as claim for sinusitis) as set forth in a March 2001 statement.
* Claim of clear and unmistakable error (CUE) in a February 1981 rating decision that denied service connection for a nervous disorder as set forth in statements received in August 1999 and March 2001.

Finally, the Board notes that, in April 2011, it received the Veteran's new VA Form 21-22,  Appointment of Veterans Service Organization as Claimant's Representative on which, under the space for naming the appointed Veterans Service Organization, the Veteran wrote "NONE."  Previously, the Veteran had appointed Paralyzed Veterans of America as his representative.  Based upon the new VA Form 21-22 submitted by the Veteran, however, the Board considers the PVA's appointment revoked by the Veteran.  Consequently, at the present time, the Veteran is not represented as he has not elected another representative to replace the PVA.  

In a March 29, 2011, decision,  the Court held, inter alia, that the Board incorrectly determined that the Veteran did not meet the rating requirements for consideration of a total rating based on individual employability.  In a written communication received on August 1, 2011, the Veteran submitted additional argument and evidence and requested  readjudication.  This matter is further addressed below. 

Issues 4 through 7 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's current cervical spine disability is diagnosed as congenital fusion of the C2-3 vertebrae (known as Klippel-Feil syndrome) with degenerative disc disease at C3 through C7.

2.  The evidence is in equipoise as to whether the Veteran's preexisting congenital fusion of the C2-3 vertebrae (known as Klippel-Feil syndrome) was aggravated during service.

3.  The evidence establishes that the Veteran's headaches are, at least in part, proximately due to or the result of his cervical spine disability.

4.  The evidence is in equipoise as to whether the Veteran's hypertensive vascular disease is aggravated by his service-connected disabilities of the cervical and lumbar spines.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting congenital fusion of the C2-3 vertebrae (Klippel-Feil syndrome), with degenerative disc disease at C3 through C7, was aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  The Veteran's headaches are secondary to his cervical spine disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310  (2010).

3.  The Veteran's hypertensive vascular disease is secondary to his service-connected spine disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the Veteran's cervical spine disability, headaches and hypertensive vascular disease, which represents a complete grant of the benefit sought on these claims.  The remaining claims are dealt with in the Remand section below.  Thus, the Board finds that no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition to contending that the claimed conditions had their onset in service, the Veteran has also alleged that they are secondary to his service-connected lumbar spine disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

I.  Cervical Spine Disability

The evidence of record establishes that the Veteran has a congenital fusion of the C2-3 vertebrae (known as Klippel-Feil syndrome) with resulting degenerative disc disease at the C3 through C7 levels.  Initially, the Board notes that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiencies are not diseases or injuries within the meaning of applicable legislation, and therefore cannot be service connected.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection may, however be granted for diseases (but not defects) of congenital, developmental or familial origin if these conditions were incurred in or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  In order to be service connected, therefore, it must first be determined that the Veteran's congenital condition of the cervical spine is a disease process such that it is subject to improving or worsening.  Id.  The Board finds that the Veteran's congenital fusion of the C2-3 vertebrae should be characterized as a disease process as the medical evidence clearly shows that it is subject to improving and worsening.  (See VA examination report from October 2006.)  The Veteran is not, therefore, barred under the law from obtaining service connection for his congenital fusion of the C2-3 vertebrae with resulting degenerative disc disease at the C3 through C7 levels if the evidence shows that said condition was aggravated by his military service.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  In the present case, as the Veteran's cervical spine disorder is congenital, it clearly preexisted service.  Consequently, he is not entitled to the presumption of soundness for this condition.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1). Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims (CAVC) has held that when a disability has improved in one respect but has been made worse in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

After reviewing the record, the Board finds that the evidence is equivocal as to whether there was an increase in severity of the Veteran's congenital fusion of the C2-3 vertebrae during service.  The Board notes that the Veteran's entrance examination paperwork from 1974 fails to demonstrate that he either reported having any history relating to his neck, shoulders or elbows or was found to have any abnormality of the neck or upper extremities upon examination.  The Board notes that the Veteran has submitted statements in which he has stated he had no problems with his neck prior to service.  It would appear, therefore, that the Veteran's congenital cervical spine condition was asymptomatic at the time he entered into service.

Service treatment records show that the Veteran began complaining of "low back pain" and "back" pain in September 1974; however, they do not show any complaints of neck pain.  Nevertheless, they do contain complaints of tingling across the shoulders (see April 1976 note) and left elbow and arm pain and tightness (see May 1976 note).  No separation examination documentation is in the record; thus, it is unclear whether the Veteran underwent a separation examination and, if so, what the findings were related to that examination.

The Veteran did, however, undergo a VA examination in June 1977, which was within six months of his discharge.  Although he did not complain of any neck pain, he did report having low back pain with radiation into his upper left shoulder.  In addition, a VA treatment note from July 1977 indicates that Veteran not only complained of low back pain radiating down his left leg, but that he also reported pain in his left arm, shoulder and hand.  The Veteran underwent another VA examination in June 1978 at which he again essentially complained of back and left leg pain; however, he also complained of occasionally having pain in his left shoulder and left elbow.  At VA examination in December 1980, the Veteran complained of neck and shoulder and arm pain on the left side.

Nothing is seen again until late 1997.  Private treatment records show the Veteran underwent a consult at a private spine center in November 1997.  At that time, he complained of neck and left arm radiating pain.  Physical examination of the cervical spine was essentially within normal limits except for some tender paraspinal musculature particularly associated with motion.  He had full range of motion of the cervical spine with pain at the extremes and without radiation except into the trapezial area.  X-rays of the cervical spine showed C2-3 congenital posterior fusion with some hypermobility.  The impression was Klippel-Feil syndrome with congenital C2-3 arthrodesis and neck pain with radiating left arm pain.  He underwent a magnetic resonance imaging (MRI) study of the cervical spine in December 1997 that demonstrated congenital fusion of the C2-3 vertebrae; minimal bulging of the posterior annulus centrally and to the right of midline at C4-5; and mild right C3-4, C5-6 and C6-7 and mild bilateral C4-5 neural foraminal narrowing.  Subsequent medical records do not provide any additional relevant information.

In support of his claim for service connection for his cervical spine disability, the Veteran has submitted multiple statements by one of his treating physicians.  In a September 1998 letter, this physician stated that she has treated the Veteran since December 1997 for neck and back discomfort.  She attributed the Veteran's chronic back and neck pain to his work associated with the military.  In a March 2003 letter, this physician stated that the Veteran has extensive degenerative spine disease that includes cervical, thoracic and lumbar spine complications that cause constant pain of the whole spine that is sometimes so excruciating it incapacitates him.  She stated that his spinal disease induces compression to multiple spinal nerves that in turn causes chronic muscle spasms and bilateral upper and lower extremity symptoms that includes foot drop.  It also requires frequent bed rest and multiple medications daily.  She stated that his chronic back and neck pain contributes to the Veteran's underlying hypertension and headache symptoms which are associated to his work with the military.  In an April 2004 letter, she stated that the Veteran has herniated discs and lumbar stenosis at L3-L4, L4-L5, and L5-S1, as well as Klippel-Feil syndrome at C2-C3 and bulging discs at C4-C5 and C6-C7 with cervical stenosis at C3-C6 and degeneration with scoliosis throughout the thoracic spine.  She stated that review of service medical records indicates that the Veteran's illnesses were incurred and aggravated by lifting as a corpsman in the military.  Finally, in a March 2007 letter, after setting forth essentially the same facts as in the previous two letters, this physician stated that a review of the Veteran's service medical history indicates that his medical conditions and symptoms detailed began with inception during his military service.  In addition, she stated that lifting as a corpsman in service aggravated his conditions.

The Veteran was provided with a VA spine examination in September 1998 at which he reported experiencing pain in his neck and back in 1974 while in service after lifting heavy objects.  He reported being diagnosed in 1997 with congenital vertebra fusion at C2-3 with degenerative joint disease.  He related that his current symptoms with regard to his cervical spine included pain in his neck that radiates to both arms, left greater than right.  Physical examination of the cervical spine was essentially normal except for tenderness in the C3 to C6 area, decreased range of motion of the cervical spine secondary to pain, and decreased abduction of the left shoulder secondary to neck pain.  No diagnosis related to the cervical spine was given; however, the examiner noted that the Veteran's complaints and the physical examination findings were compatible with the findings on the MRI report.

In June 1999, a VA medical opinion was obtained in which the physician stated that there was no medical evidence of a cervical spine problem during active duty or subsequent thereto based upon a review of the claims file.  He stated that the December 1997 MRI of the cervical spine showed congenital fusion of the C2-3 and disc disease of C3-7.  He opined that this cervical spine condition is unrelated to the lumbar spine condition.  

The Veteran underwent a second VA spine examination in October 2006.  At this time, the Veteran reported developing gradual onset of neck pain in 1975 with no proceeding trauma.  He reported having pain in his neck rated as an 8 out of 10 at all times and that he sometimes has migraines associated with his neck pain.  Physical examination demonstrated mild tenderness to palpation over the lower cervical spine.  Range of motion of the cervical spine was 35 degrees of flexion, 30 degrees of extension, 30 degrees of lateral bending bilaterally, and 50 degrees of axial rotation bilaterally with pain only at extremes of motion.  The examiner noted that range of motion was limited by pain but not weakness, fatigability incoordination or lack of endurance with repetitive motion or flares.  There was decreased pinprick to sensation in the bilateral upper extremities with a varied distribution throughout the median, radial and ulnar nerve distributions.  The assessment was C2-3 congenital block vertebrae.  The examiner opined that the Veteran has a congenital condition that would be classified as a disease because of his potential for deterioration of symptoms.  He further opined that the Veteran's congenital condition was not likely aggravated by his military service.  He stated that there is no evidence that the Veteran's condition was aggravated by heavy lifting especially since this would not affect the cervical spine.  

Finally, the Veteran's claims file was forwarded for additional medical opinions in October 2009.  Although the Veteran was not actually examined, the examiner indicated in his report that the claims file was reviewed and that this was done thoroughly with the Veteran's assistance.  The examiner noted the in-service complaints of tingling across the shoulders in April 1976 and of left elbow and arm pain with "tightness" in May 1976 but noted there was no notation of complaints of neck pain, only back pain, which would not be used to describe neck pain.  He commented that, thus, it seems that the Veteran was not complaining so much of neck pain but low back pain, and he was experiencing symptoms in his upper extremities.  The examiner also noted the June 1977 VA examination where the Veteran did not complain of neck pain but complained of low back pain, as well as left shoulder pain which the examiner noted sounded more like musculoskeletal type pain, rather than neurologic pain due to radiculopathy from the neck, as it was aggravated by basketball and relieved spontaneously.  The examiner further commented that the Veteran has a congenital fusion of C2-3, consistent with the Klippel-Feil syndrome, and adjacent level degeneration of the lower cervical levels, which appears to be mild in degree radiographically.  He stated that the Veteran's C2-3 is fused in a bit of slight kyphosis but otherwise his cervical spine maintains a relatively normal cervical lordosis.  He related the relative kyphosis to the Veteran's congenital problems.  The examiner's assessment was Klippel-Feil syndrome of C2-3 and degenerative disc disease/spondylosis of C3-C7.  The examiner opined that there may have been an increase of this during service as it seems that the first time that he had these symptoms in his shoulders, which may be due to radicular pain, was while he was in service.  As to whether or not this was a natural progression of his Klippel-Feil syndrome, or if this is due to the activities he was involved with in the service, the examiner stated that he could not comment on that without resorting to speculation; however, he did comment that the Veteran was a medic in service and he was not involved in combat, and his main job was a desk job as a Morse code operator, and that these type of activities would not expose the patient to cervical strains anymore than any standard job that the patient would have had in the community were he not in the military.

After considering all the evidence, the Board is unable to assign more probative value to any one medical opinion over another.  The Veteran's private physician clearly opines that the Veteran's spinal disease is either directly related to heavy lifting in service or was aggravated by heavy lifting in service.  However, she provides no rationale for her medical opinions nor has she given any opinion specific to the cervical spine congenital disorder.  By contrast, none of the VA medical opinions obtained are ideal because they either fail to provide a rationale for the opinion provided or give an incomplete or questionable rationale.  Furthermore, there are even inconsistent opinions as to whether there was evidence of symptoms in service among the VA examiners.  

The October 2009 VA examiner appears to have done the most complete history review and he states that the Veteran's complaints in service of tingling across the shoulders and left elbow and arm pain with "tightness" may represent radicular pain and, thus, he opined that there may have been an increase in service of the Veteran's congenital cervical spine condition because this was the first time complaints relating to the shoulders and left arm are seen.  This is in direct contrast with the October 2006 VA examiner's opinion that there was no aggravation in service, which was also based upon the record but clearly this examiner gave no relevance to the complaints in the treatment records.  

The Board cannot find that either of these contrasting opinions is more persuasive or warrants more probative weight.  When combined with the somewhat favorable (although nonspecific) opinions of the Veteran's private treating physician, the Board can reach no other conclusion than that the evidence is in equipoise as to whether the Veteran's preexisting congenital fusion of the C2-3 vertebrae underwent an increase in severity during service. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Consequently, the Board finds that the record as it stands raises a reasonable doubt as to whether the Veteran's preexisting congenital fusion of the C2-3 vertebrae was aggravated during service.  Resolving that reasonable doubt in favor of the Veteran, therefore, the Board must find that there was an increase in service and that the presumption of aggravation attaches.  As a result, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  In the present case, the Board finds the evidence is not clear and unmistakable and, therefore, the presumption of aggravation has not been rebutted.

The only evidence with regard to whether the increase in severity was due to the natural progression of the disability is the October 2009 VA examiner's opinion.  In fact, the examiner did not render an opinion saying that he would have to resort to speculation to do so.  Therefore, this evidence cannot constitute clear and unmistakable evidence to rebut the presumption of aggravation.  Furthermore, the examiner's statement that the Veteran's job activities in service would not have exposed him to cervical strains any more than a standard civilian job is merely a general statement and not specific enough to constitute clear and unmistakable evidence that the increase in severity of the Veteran's congenital fusion of the C2-3 vertebrae was due to the natural progress of the disability.  Consequently, the evidence fails to establish by clear and unmistakable evidence that the increase of severity in service was due to the natural progress of the disability.  

Having found that the presumption of aggravation has attached and has not been rebutted by clear and unmistakable evidence, the Board must find that service connection for the Veteran's preexisting congenital fusion of the C2-3 vertebrae (Klippel-Feil syndrome) is warranted.  Furthermore, the Board finds that the evidence sufficiently establishes that the degenerative disc disease at the C3 through C7 levels of the cervical spine are the result of the congenital fusion of the C2-3 vertebrae and, therefore, service connection is also warranted for that as well.  Finally, the Board notes that, in so much as the record may indicate that the Veteran has neurologic manifestation of his congenital fusion of the C2-3 vertebrae with degenerative disc disease of C3-7, such neurologic manifestations are part of the now service-connected cervical spine disability and should be rated accordingly by the RO.  The Board makes no determination at this time with regard to whether there are in fact neurologic manifestations of the now service-connected cervical spine disability or whether a separate disability rating is warranted under the VA rating criteria for spine disabilities effective September 26, 2003.  

In conclusion, the Board finds that service connection is warranted for the Veteran's congenital fusion of the C2-3 vertebrae with degenerative disc disease at the C3 through C7.  To that end, the appeal is granted.

II. Headaches

The Veteran claims that he has migraine headaches secondary to his service-connected lumbar spine disability.  Alternatively, he has stated that they are related to his cervical spine disability.

A review of the record demonstrates that the Veteran has been treated by private physicians since 1997 for headaches, although an August 1997 treatment note records his complaints of headaches but makes no assessment relating thereto.  A July 2001 treatment note indicates that the physician thought that the Veteran's congenital fusion at C2-3 is the possible/probable cause of his occipital headaches.   In August 2002, the Veteran underwent a neurological consult for his headaches.  A history of extensive degenerative spine disease, including a congenital component, was noted with chronic headaches.  The assessment was that the Veteran's headaches are likely a mixed pattern.  It was noted that, while cervicogenic headache is a disputed diagnosis, much of the Veteran's cranial nerve pain is consistent with muscular strain of which he has quite a bit in his neck.  It was also thought, however, that he does have some features of migraine in that he has photophobia and phonophobia as well as a sense of dizziness with the headaches.  Finally, in a November 2002 treatment note, the Veteran's treating physician commented that his headaches are likely related to his cervical spine referencing the neurology consult.

In addition to the above treatment records, the Veteran submitted multiple statements from his private treating physician.  In a March 2003 letter, this physician stated that the Veteran has extensive degenerative spine disease with chronic headaches.  She also stated that he has a mixed pattern of chronic migraine and cervicogenic headaches, and that his chronic back and neck pain contributes to his headache symptoms.  In an April 2003 letter, she stated that the Veteran's spinal conditions and neck movement intensifies his chronic headaches and that his cranial nerve pain is consistent with muscular strain from his severe cervical and lumbar diseases.  Finally, in a March 2007 letter, this same physician stated that the Veteran has chronic cervicogenic headaches with severe left ear pain and that his cranial nerve pain is consistent with muscular strain from his severe cervical spine and lumbar spine diseases.  

The Board finds that this evidence clearly establishes that the Veteran's headaches, at least in part, are proximately due to or the result of his cervical spine disability.  Per the previous section of this decision, service connection is now granted for his cervical spine disability (congenital fusion of the C2-3 vertebrae with degenerative disc disease at the C3 through C7).  Consequently, the Board finds that service connection for headaches is warranted on a secondary basis as they are proximately due to or the result of his now service-connected cervical spine disability.

III. Hypertensive Vascular Disease

The Veteran is claiming that his hypertensive vascular disease (hypertension) is related to his service-connected lumbar spine disability or, more aptly, his entire spine disability.  As previously discussed, service connection for the Veteran's cervical spine disability is being granted by this decision.  Consequently, the Board will consider that disability in determining whether secondary service connection is warranted for the Veteran's hypertension.  

VA treatment records demonstrate that the Veteran was diagnosed to have hypertension in August 1997 when he was referred by the Emergency Room because they noted he had borderline hypertension.  The Veteran related that he has had blood pressures in the 160s over 90s to 100s for years but had always been told it was "borderline."  His blood pressure that day was 172/115 in the left arm and 170/115 in the right arm.  He was assessed to have hypertension and was prescribed antihypertensive medication.  He was also counseled on his diet and on increasing his activities as he was noted to be obese.  A March 1998 private treatment note demonstrates that the Veteran's blood pressure was 142/102 on initial check and 160/100 on recheck.  It was noted that he was taking his medications and had changed his diet to a lower fat content one.  The assessment was hypertension.  The only additional treatment records of relevance are VA treatment records from December 2007 through April 2008.  The Veteran was seen initially in December 2007 to establish care for his multiple conditions including his hypertension.  Although taking multiple medications, it was noted that his blood pressure was not well-controlled; however, after being placed on new medication, his blood pressure dropped to within normal limits.  

Initially, the Board notes that the Veteran has also claimed direct and presumptive service connection for his hypertension, which the Board will address first before turning to the question of secondary service connection.  As to direct service connection, the Veteran claims that his hypertension had its onset in service and points to multiple service treatment records that he claims shows he had elevated blood pressure readings.  The Board notes that none of these records demonstrate the requirements for a diagnosis of hypertension as set forth 38 C.F.R. § 4.104, Diagnostic Code 7101, which requires confirmation of hypertension by readings taken two or more times on at least three different days showing diastolic blood pressure predominantly 90 mm or greater or systolic blood pressure of 160mm or greater.  As the readings pointed to by the Veteran show at most a diastolic pressure of 80 mm and a systolic pressure of 140 mm, these blood pressure readings do not demonstrate the onset of hypertension in service.  Furthermore, the Board notes that hypertension was not diagnosed until August 1997 despite the Veteran's report of having blood pressure readings in the 160s over 90s and 100s for a long time prior to that.  There are no medical records to support the Veteran's reported history and he clearly admitted he had not been treated for hypertension in the past.  Furthermore, there is an indication in the record that the Veteran was under significant treatment for his low back disability throughout the 1980s and yet there was no diagnosis of or treatment for hypertension during that time.  The absence of hypertension in service, along with the first evidence of a diagnosis being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran is disabled from hypertension resulting from his service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Consequently, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's hypertension on a direct basis.

Furthermore, the Veteran has claimed that a VA examination of June 1977 and a VA treatment note from July 20, 1977, show the onset of hypertension within the presumptive period.  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hypertensive vascular disease is an enumerated disease for which presumptive service connection is warranted.  The Board notes that the VA examination of June 1977 report notes that the following blood pressures were taken:  sitting 140/90; recumbent 140/80; standing 128/90; sitting after exercise 150/80; and two minutes after exercise 150/80.  The VA treatment note of July 20, 1977, shows the Veteran's blood pressure that day measured 160/90.  Unfortunately, although two of the readings taken at the June 1977 VA examination had diastolic pressures of 90 mm and so did the blood pressure reading on July 20, 1977, the Board finds that this still does not meet the requirements for a diagnosis of hypertension as there are only readings from two different days instead of the three days required by the regulation.  

Moreover, this evidence fails to establish that, if he had hypertension, it had manifested to a compensable degree.  Prior to 1997, Diagnostic Code 7101 provided a 10 percent rating when diastolic pressure was predominantly 110 or more with definite symptoms or when diastolic pressure was predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Note 2 also provided that a minimum of 10 percent is assignable when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more.  Id.  Clearly the evidence relied upon by the Veteran does not establish that his diastolic blood pressure was predominantly 100 or more nor does it establish that he was on continuous medication for control with a history of diastolic blood pressure predominantly 100 or more.  For the foregoing reasons, the Board finds that presumptive service connection for the Veteran's hypertension is also not warranted.

After determining the Veteran is not entitled to service connection for his hypertension on either a direct or presumptive basis, the Board will now turn to the question of whether service connection is warranted on a secondary basis.  In support of his claim for secondary service connection, the Veteran submitted multiple letters from his private treating physician.  In a September 1998 letter, this physician stated that the Veteran's chronic back and neck pain contributes to his underlying hypertension.  She further stated that, although attempts have been made to control his sciatic back pain, he still has persistent chronic pain and muscle spams that have affected the ability to control his blood pressure.  In a March 2003 letter, she stated that the Veteran has severe hypertension that is poorly controlled by medications.  She again stated that his chronic back and neck pain contributes to his underlying hypertension.  

In contrast, a medical opinion was requested from a VA physician as to whether the Veteran's hypertension is secondary to his service-connected lumbar spine disability.  In a June 1999 report, the VA physician opined that, with the available information in the claims file, hypertension cannot be related to the service-connected lumbar spine disability.  He did not provide a rationale for this opinion beyond referencing the claims file review.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that none of the opinions of record include a rationale to explain the opinion rendered.  To that extent, all the opinions lack some probative value.  However, in reading the opinions of record, the Board finds that it can do so without finding that they actually conflict.  The June 1999 VA physician's opinion merely states that the Veteran's hypertension is not related to his service-connected lumbar spine disability.  The Board reads this opinion to be one on causation.  In other words, the Board reads this opinion to say that the Veteran's hypertension is not proximately due to or the result of his service-connected lumbar spine disability.  On the other hand, the private physician states that the Veteran's back and neck pain contributes to his underlying hypertension.  The Board reads her statements to mean that the Veteran's back and neck pain "aggravate" the Veteran's unrelated hypertension.  This reading is supported by the statement by this physician that the Veteran's severe hypertension is not well controlled by medication and that it is an "underlying" condition.  Thus, while the VA physician's opinion goes to causation, the private physician's opinion goes to aggravation, both of which are part of a claim for secondary service connection.

For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's hypertension is proximately due to or the result of his service-connected cervical and lumbar spine disabilities.  However, the Board finds that the preponderance of the evidence is in favor of finding that his hypertension is (or at least has been during the appeal period) aggravated by his service-connected cervical and lumbar spine disabilities.  Consequently, the Board finds that service connection for hypertension is warranted on a secondary basis as having been aggravated by the Veteran's service-connected spine disabilities.


ORDER

Entitlement to service connection for congenital fusion of the C2-3 vertebrae with degenerative disc disease at the C3 through C7 is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for hypertensive vascular disease is granted on a secondary basis as being aggravated by service-connected spine disabilities.


REMAND

The Board finds that the Veteran's claims for service connection for dorsal (thoracic) spine disorder, service connection for left sided paralysis, increased disability rating for service-connected lumbar spine disability and a TDIU must be remanded for the reasons set forth below.

Service Connection for Dorsal (Thoracic) Spine Disorder

Remand of this issue is warranted for a VA spine examination because the evidence does not clearly establish whether the Veteran has a dorsal (thoracic) spine disorder.  The Board notes that the Veteran's claim was initially for scoliosis and he submitted a March 2001 treatment note from his spine specialist that notes he had mild thoracic scoliosis.  In contrast, the report of August 2002 x-rays of the entire spine demonstrates that the Veteran has minimal degenerative changes in a normally aligned thoracic spine.  In addition, the Veteran's private treating physician stated in her April 2003 letter that the Veteran has degeneration with scoliosis throughout the thoracic spine.  Finally, the October 2009 VA examiner concluded after reviewing the claims file and VA treatment records including x-rays done at VA in 2008 that the Veteran has thoracic kyphosis which would be considered within the normal range and he does not have a significant thoracic scoliosis whatsoever.  However, he fails to address whether the Veteran has any degenerative changes of the thoracic spine as shown on the August 2002 x-rays and stated by the private treating physician.  Furthermore, the report of the 2008 VA x-rays of the thoracic spine are not associated with the claims file and thus are not before the Board.  Consequently, the Board has an incomplete record before it at this time as there are clearly VA treatment records relating to the claimed condition that are not available to the Board although they are within its constructive possession, see  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, a VA examination is necessary to determine what, if any, current disorder of the dorsal (thoracic) spine the Veteran may have.

Furthermore, the Board finds that a nexus opinion as to whether any current dorsal (thoracic) spine disorder the Veteran may have is either related to his military service or to his service-connected cervical and/or lumbar spine disabilities as he claims.  Such an opinion has not been obtained.

Service Connection for Left Sided Paralysis

The Board notes that this issue was last remanded by it in June 2009 for notice under the Veterans Claims Assistance Act of 2000.  Although appropriate notice was provided in June 2009 and April 2010, no Supplemental Statement of the Case has ever been issued.  Thus, due process requires remand of this issue for a Statement of the Case to be issued with consideration of all evidence since the previous adjudication, which the Board notes was in a Statement of the Case issued in September 2006.

Increased Rating for Service-Connected Lumbar Spine Disability 

The Board notes that this issue has a long and convoluted procedural history.  The Veteran's claim for an increased disability rating was initially filed in September 1997 in which he was seeking a disability rating in excess of 20 percent.  Although being granted an increase to 40 percent in an August 1999 rating decision, the Veteran disagreed with the denial of a higher rating.  In September 2003, the Board remanded this issue for the issuance of a Statement of the Case with instructions that readjudication should include consideration of the additional issues of a separate rating for sciatic nerve pain and/or peripheral nerve pain, application of the bilateral factor, and entitlement to an extraschedular rating.  In August 2004, the RO issued a rating decision granting a 60 percent disability rating for the Veteran's service-connected lumbar spine disability under Diagnostic Code 5293 effective the date of the Veteran's claim in 1997.  

In March 2006, the Board again considered the Veteran's appeal.  It appears that the Board at that time did not question the RO's grant of the 60 percent disability rating, but did find that the issues of entitlement to a separate disability rating for sciatic nerve pain and/or peripheral nerve pain, application of the bilateral factor, and entitlement to an extraschedular rating were part of the Veteran's increased rating claim and remained pending as the RO did not address them in its August 2004 rating decision.  In addition, the Board found that the issue of entitlement to service connection for sciatic neuritis should also be considered by the RO.  The Board, therefore, remanded these issues for issuance of a Statement of the Case.  A Statement of the Case was issued in September 2006 and the Veteran perfected an appeal in October 2006.  

The Veteran's appeal was before the Board again in June 2009 at which time the Board granted service connection for sciatic neuritis as a separate and distinct disability that was secondary to his service-connected lumbar spine disability.  In doing so, the Board also determined that the Veteran's sciatic and/or peripheral nerve pain had been attributed to the sciatic neuritis so the symptoms related thereto were already contemplated in this now service-connected disability.  The Board did not address the extraschedular or bilateral factor aspects of the increased rating claim nor did it indicate whether the sciatic neuritis was either unilateral or bilateral.  

In August 2009, the RO issued a rating decision effectuating the Board's grant of service connection for sciatic neuritis.  In doing so, it granted service connection for sciatic neuritis only for the left lower extremity and evaluated it as zero percent disabling effective August 24, 1999.  The reason for the zero percent disability rating was that the Veteran's 60 percent disability rating for his service-connected lumbar spine disability already contemplates his neurological issues.  In September 2009, the Veteran filed a Notice of Disagreement with the RO's August 2009 rating decision.  In doing so, he disagreed with the RO's assignment of only a zero percent disability rating for the left lower extremity, the RO's determination that only the left lower extremity should be service connection and not both lower extremities (i.e., the Veteran argues that it should be bilateral), and its assignment of August 24, 1999, as the effective date.  To date, there is nothing in the record to indicate that a Statement of the Case has been issued with regard to the issues set forth in the September 2009 Notice of Disagreement.  

Upon reflection of the record as a whole, the Board finds that the issue of a disability rating in excess of 60 percent for the Veteran's service-connected lumbar spine disability is still pending on appeal as, at the time of the August 2004 rating decision granting that disability rating, the rating criteria for spine disabilities had been amended effective September 26, 2003.  Under the new rating criteria, it is possible that a higher disability rating could be assigned by rating the orthopedic and neurologic manifestations of the Veteran's service-connected lumbar spine disability separately.  The August 2004 rating decision did not consider whether a higher disability rating was warranted under the new rating criteria effective September 26, 2003, in evaluating the Veteran's service-connected lumbar spine disability.  Consequently, as the August 2004 rating decision did not grant the maximum benefit under the law as it stood at that time, the Veteran's claim remains in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  Thus, remand is necessary for consideration of the Veteran's claim under the new rating criteria for spine disabilities effective September 26, 2003.  (The Board notes that there was also an amendment to the spine rating criteria effective September 23, 2002, that set forth separate criteria for evaluating intervertebral disc syndrome upon the basis of incapacitating episodes; however, as the maximum rating permissible under that criteria is 60 percent, consideration of that new criteria is not warranted because it would not provide a higher disability rating.)  

Furthermore, as the RO issued a rating decision in August 2004 as to the issue of an increased disability rating for the Veteran's service-connected lumbar spine disability, to date, no Statement of the Case has been issued as was instructed in the September 2003 Board remand.

In addition, the Board notes that the Veteran perfected an appeal in October 2006 as to the issues of entitlement to application of the bilateral factor and entitlement to an extraschedular disability rating for his service-connected lumbar spine disability.  The Board's decision in June 2009, however, failed to address these issues.  Consequently, they remain pending.  

Finally, the issues raised by the Veteran's September 2009 Notice of Disagreement are pending the issuance of a Statement of the Case.  Again these issues include entitlement to a separate compensable disability rating for left lower extremity sciatic neuritis, entitlement to service connection for right lower extremity sciatic neuritis with application of the bilateral factor, and entitlement to an earlier effective date for the grant of service connection for sciatic neuritis.  

As all these issues relate to the Veteran's initial claim for an increased disability rating for his service-connected lumbar spine disability and remain pending on appeal, most of them awaiting the issuance of a Statement of the Case, the Board finds that combining all of them into one issue to be handled together is the best approach to handle this multifaceted issue.  Consequently, the Board has recharacterized the issue as stated on the title page of this decision and finds that remand of this issue is warranted for the issuance of a Statement of the Case.  The Statement of the Case should provide the Veteran with the new rating criteria for evaluating spine disabilities that became effective September 26, 2003.  In addition, in readjudicating the Veteran's claim, consideration must be given as to whether a higher disability rating would be warranted based upon separate disability ratings for the orthopedic and neurologic manifestations of the Veteran's service-connected lumbar spine disability.  Furthermore, in the Statement of the Case, consideration must be given as to whether service connection for sciatic neuritis in the right lower extremity is warranted and whether the bilateral factor is for application.  Moreover, consideration should be given as to whether an effective date earlier then August 24, 199, is warranted for the award of service connection for sciatic neuritis.  Finally, consideration must be given as to whether the Veteran's service-connected lumbar spine disability warrants an extraschedular disability rating.  In that respect, the Board points out that the Veteran's claim has already been referred to the Director of Compensation and Pension Service, who issued a decision in October 2010.  

TDIU

As the outcome of the Veteran's eligibility for a TDIU, especially on an extraschedular basis, may be affected by the Board's decision today and any subsequent adjudication instructed within this remand, the Board finds that remand of the claim for a TDIU is necessary as it is probably inextricably intertwined with these other issues and a decision at this time would be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Loma Linda, California, for treatment relating to the Veteran's claimed dorsal (thoracic) spine disorder from 2008 to the present, especially any radiographic studies of the spine.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  After all additional available evidence has been obtained, schedule the Veteran for a VA spine examination relating to his claim for service connection for a dorsal (thoracic) spine disorder.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be conducted to confirm whether the Veteran has any current disorder of the dorsal (thoracic) spine.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current dorsal (thoracic) spine disorder found is related to any disease or injury incurred during service, including whether it is due to heavy lifting in service.  Alternatively, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current dorsal (thoracic) spine disorder found is secondary to his service-connected cervical and lumbar spine disabilities (in other words, whether it is proximately due to, the result of or has been aggravated thereby).  A complete rationale should be given for all conclusions and opinions expressed in a legible report.  

3.  Issue the Veteran a Statement of the Case on the issue of entitlement to a disability rating in excess of 60 percent for service-connected lumbar herniated disc with compression of S1 nerve root, left lower extremity (formerly evaluated as low back strain), to include entitlement to a separate compensable disability rating for sciatic neuritis of the left lower extremity, entitlement to service connection for sciatic neuritis of the right lower extremity (including application of the bilateral factor), entitlement to an extraschedular rating, and entitlement to an effective date earlier than August 24, 1999, for the award of service connection for sciatic neuritis of the left lower extremity.  The Statement of the Case must provide the Veteran with the rating criteria for evaluating spine disability effective since September 26, 2003.  In addition, all evidence received since August 1999 must be considered in adjudicating the Veteran's claim.  The RO/AMC must ensure that each aspect of this claim as set forth by the Board is addressed when readjudicating the claim.  

4.  Thereafter, after ensuring all development requested has been accomplished and issuance of the Statement of the Case on the issue of entitlement to an increased rating for his service-connected lumbar spine disability, the Veteran's claims for service connection for a dorsal (thoracic) spine disorder, service connection for left sided paralysis and entitlement to a TDIU should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


